Citation Nr: 1646900	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-15 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Casadei, Counsel





INTRODUCTION

The Veteran served on active duty from August 1981 to August 2001.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a currently-diagnosed left shoulder disorder.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C. A . §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in September 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for a left shoulder disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, no specific details have been provided by the Veteran regarding any in-service injury or disease of the left shoulder during service.  Moreover, the Board finds that the evidence of record does not contain an indication that a left shoulder disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service.  Although, McLendon, supra, defined the threshold as low for whether there exists an indication that a veteran's disability is related to service, it is not automatically surmounted.  Accordingly, the Board finds that no further development of the Veteran's claim for service connection for a left shoulder disorder is required.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran has not been diagnosed with a left shoulder disorder; as such he does not have a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Left Shoulder Disorder

The Veteran essentially maintains that he has a bilateral shoulder disorder that is related to service.  No specific details have been provided by the Veteran regarding any in-service injury or disease of the left shoulder during service.  Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence of record does not demonstrate any diagnosed left shoulder disorder during the appeal period.

The evidence includes service treatment records, which are absent for any complaints, treatment, or diagnoses of a shoulder disorder.   Indeed, the Veteran's May 2001 separation examination is unremarkable with regard to his left shoulder and in his report of medical history, the Veteran did not report any issues with regard to his shoulder.  

The first evidence of left shoulder complaints is found in a May 2006 VA treatment record, approximately 5 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Further, the May 2006 VA treatment record shows that the Veteran complained of "new" shoulder pain, which suggests to the Board that the Veteran had not previously had shoulder pain.  The VA physician also indicated that the Veteran had a physical job and there was no indication by the Veteran or the VA physician that the shoulder pain began in service or that it was otherwise related to service.  An assessment of left shoulder strain was noted during the May 2006 VA treatment session.

The Board notes that the left shoulder strain diagnosis was rendered outside of the current appeal period.  See Sept. 2009 VA 21-526 Veteran's Application for Compensation and/or Pension; see generally McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); but see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Following May 2006, the record does not contain any diagnoses relating to the left shoulder, to include a shoulder strain.  Although VA treatment records from May 2006 to September 2013 show complaints of pain and stiffness associated with the left shoulder, the Board notes that pain and stiffness, in the absence of an associated diagnosed disease pathology, are not ratable entities or a "disability" for VA service connection purposes.  See, e.g. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability).  

Again, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer, 
3 Vet. App. 223.  Based on the evidence of record, the Board finds that the Veteran does not have a currently-diagnosed left shoulder disorder.  Therefore, without a current diagnosis, there may be no service connection for the claimed left shoulder disorder.  As such, the weight of the evidence of record does not satisfy the elements of service connection under the criteria of 38 C.F.R. § 3.303 because it shows that the Veteran does not have a currently-diagnosed shoulder disorder.  Moveover, the weight of the evidence of record, lay and medical, does not show a nexus between the Veteran's service and the claimed left shoulder disability.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.


ORDER

Service connection for a left shoulder disorder is denied. 

REMAND

In his August 2010 Notice of Disagreement (NOD), the Veteran contends that he has a currently diagnosed bilateral knee disability that is related to his 20-year service.  The evidence of record includes a June 2011 statement from the Veteran's treating physician, Dr. L. B.  In his statement, it was noted that he Veteran had been under Dr. L. B.'s care for "several years for degenerative arthritis of his knees."  It was noted that the Veteran had surgeries due to torn menisci.  Dr. L. B. then opined that it was "possible" that the Veteran's arthritis stemmed from his military service; however, it was noted that he would not be able to give a precise cause of the Veteran's arthritis as it could be "multifactorial."  

The Board finds the doctor's opinion regarding a "possible" nexus of the Veteran's arthritis to service to be speculative.  Nevertheless, the Veteran has not been afforded a VA examination regarding the etiology of his bilateral knee disorder.  Here, there is competent evidence of a current disability regarding the Veteran's knees, to include a diagnosis of arthritis.  Further, Dr. L. B.'s opinion indicates that the Veteran's knee disorder may be associated with service.  As the record does not contain sufficient competent evidence on file for the Board to make a decision on the claim, the Board finds that a remand is warranted.  See McLendon, supra.  

Accordingly, the case is REMANDED for the following actions:

1. Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Obtain updated VA treatment records and associate them with the electronic claims file.

2.  Schedule the Veteran for a VA knee examination to assist in determining the nature and etiology of his bilateral knee disorder.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the examination.  The examination report should reflect that such review has been accomplished.  All necessary testing should be conducted.  The examiner is asked to address the following:
	
(a)  Provide all diagnoses relating to the Veteran's knees.

(b)  For each diagnosis identified, state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral knee disorder had its onset during service or is otherwise related to any in-service event or injury.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


